Citation Nr: 1202134	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968 and from December 1990 to July 1991, with additional service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied service connection for a right foot injury, right foot arthritis, and a back injury.  The Veteran filed a notice of disagreement (NOD) in October 2007.  Notably, in his NOD, the Veteran asserted that he injured his right foot while playing softball at Fort Hood.  In a July 2006 rating decision, the RO had previously granted service connection for a right Achilles tendon injury, evaluated as noncompensably (0 percent) disabling, effective October 14, 2004, based on the Veteran's in-service softball injury.  In a March 2009 Decision Review Officer (DRO) decision, the RO granted an increased, 10 percent, rating for the Achilles tendon injury, effective January 17, 2007.  

Apparently because service connection had already been established for a right foot injury, specifically, the Achilles tendon injury, in the March 2009 statement of the case (SOC), the RO listed the issues on appeal as evaluation for right Achilles tendonitis, status post injury, currently rated 10 percent disabling; service connection for right foot arthritis; and service connection for a back condition.  In any event, in his April 2009 VA Form 9 (substantive appeal), the Veteran indicated that he had read the SOC and was only appealing the issue of entitlement to service connection for a back condition.  As such, only the issue listed on the title page is currently in appellate status.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has a current back disability related to an injury incurred during Reserve service in March 1993.  In his October 2007 NOD, he asserted that, although he initially injured his back when he was 22, he had no problems until he re-injured his back jumping into a foxhole during his Reserve service.  He argued that his back was aggravated by service, and described shooting pains, major problems sitting for long periods, and problems mowing his yard.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Active duty includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1131.

Service treatment records associated with the claims file reflect that, in March 1993, the Veteran presented following a reported back injury.  He indicated that he had experienced back pain on and off since age 22 (1969), when he fell in a groundhog hole.  He reported that he injured his back on March 20, 1993 when getting in and out of foxholes, although he denied any direct trauma to his back at that time.  A DA Form 2173, Statement of Medical Examination and Duty Status, includes an opinion that the Veteran's injury was incurred in the line of duty as he was jumping into foxholes with web gear.  The examiner noted that the Veteran's initial injury to his back occurred at age 22 when he fell into a groundhog hole.  The Veteran's unit commander indicated that the Veteran was on inactive duty training, participating in range fire activities at Weldon Springs, when he injured his lower back getting into and out of the foxholes used for firing.  

In September 1994, the Veteran's private physician, Dr. C.S., indicated that the Veteran should not participate in physical training tests or excessive physical activity due to lumbar strain for one month.  In October 1994, Dr. C.S. submitted another statement in which he reported that the Veteran could resume testing in 90 days.  Although somewhat difficult to decipher, a DA Form 3349, Physical Profile, attached to this October 1994 statement from Dr. C.S., appears to reflect that the Veteran had a back injury in October 1994 and was currently under therapy.  He was limited to no AFPT.  

The Veteran was afforded a VA examination to evaluate his claimed back disorder in February 2009.  The examiner noted that the Veteran strained his low back climbing in and out of foxholes in 1993 at the Army facility in Weldon Springs.  The Veteran described current tenderness, but stated that he had not received physical therapy since discharge from service.  The Veteran reported that he tried chiropractic treatment on one or two occasions, but it was not helpful.  He added that this treatment was immediately following his evaluation for lumbar discomfort in 1993.  Over the ensuing years, the Veteran denied receiving any medication for his lumbar area from his personal physician.  He described his work history, indicating that he had been a boiler maker for many years, which involved repetitive crouching, squatting, using tools, and climbing.  The Veteran denied orthopedic or neurosurgical attention for his lumbar area, stating that he preferred not to discuss any service-related incidents with his personal physician, but preferred to express these concerns to VA.  He also denied using any medication, other than Tylenol, for his back condition.  The examiner noted that the Veteran did not have any injury subsequent to that incurred at Welden Springs.  He further noted that the Veteran's military career following the 1993 incident was not reflective of ongoing medical contact for any low back related issues.  X-ray of the lumbar spine revealed mild degenerative changes and multiple reduced disc spaces, consistent with degenerative discs.  

The pertinent diagnosis following examination was lumbar osteoarthritis without features of compressive neuropathy.  The examiner opined that it was less likely as not that the Veteran's current complaints, physical problems, and related radiographic studies were secondary to his in-service injury in March 1993.  His rationale for this opinion was that the Veteran had a lumbar strain at that time which was essentially self-limited and confined to the service, as he had no subsequent periodic treatment and, following military duty, had a robust career as a boiler maker.  The examiner observed that the Veteran's job involved repetitive crouching, squatting, and heavy lifting.  The examiner further opined that the changes to the lumbar spine, demonstrated on X-ray, were related to the normal process of aging.  

Because VA undertook to provide a VA examination to evaluate the claimed back disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The February 2009 VA examiner's opinion was based on a finding that the Veteran had no subsequent periodic treatment for a back disorder following his in-service injury; however, the examiner did not address the September 1994 statement from Dr. C.S. regarding lumbar strain, or the October 1994 Physical Profile, indicating that the Veteran was in therapy regarding his back.  Further, in his April 2009 substantive appeal, the Veteran stated that he disagreed with the VA examiner's opinion that his back condition was possibly due to his work as a boiler maker, asserting that he had a long history of back problems dating back to military service.  Notably, in his October 2011 VA Form 646, the Veteran's representative indicated that the Veteran had reported, to include during his VA examination, chronic back symptoms since the original injury in service.  The Board's review of the February 2009 VA examination report does not reflect that the Veteran described a continuity of symptomatology regarding his back symptoms at the time of examination, nevertheless, he has since asserted such a continuity of symptomatology.  

Based on the foregoing, the Board finds that the claims file should be returned to the February 2009 VA examiner to obtain a supplemental opinion which addresses the September 1994 and October 1994 records regarding back symptoms, discussed above, as well as the Veteran's report of a continuity of symptomatology.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the February 2009 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Additionally, while the March 1993 DA Form 2173 reflects that the Veteran injured his lower back on inactive duty training, there is no verification of the Veteran's periods of ACDUTRA and INACDUTRA currently associated with the claims file.  On remand, the AMC/RO should attempt to verify all periods of ACDUTRA and INACDUTRA. 

Further, in his initial claim for service connection, the Veteran reported Reserve service from July 1975 to August 1995.  Numerous service records from the Veteran's Reserve service, dated from July 1984 to October 1994, have been associated with the claims file.  However, there is no indication that VA has yet requested complete service treatment records from the Veteran's Reserve service.  As the claim is being remanded, the AMC/RO should associate any outstanding service treatment records from the Veteran's Reserve service with the claims file.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The March 1993 service treatment record discussed above reflects that the Veteran was followed by a civilian chiropractor; however, no such records have been associated with the claims file.  Further, while the record includes September and October 1994 statements from the Veteran's private physician, Dr. C.S., regarding his back, no treatment records from this physician have been associated with the claims file.  Finally, while the October 1994 Physical Profile suggests that the Veteran was currently under therapy for his back, no records regarding such therapy have been associated with the claims file.  On remand, the AMC/RO should attempt to obtain any outstanding private treatment records which are potentially pertinent to the appeal.  

As a final matter, in his April 2009 VA Form 9, substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a February 2010 Hearing Election Form, he indicated that he had decided that he no longer wanted a Board hearing.  Nevertheless, in his October 2011 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative indicated that the Veteran had requested a personal hearing before the Board, although he had not indicated a preference for either a Travel Board or a videoconference hearing.  A handwritten note on the VA Form 646 reflects that the Veteran's representative was called on the day that the form was filed, to advise him that the Veteran's February 2010 Hearing Election Form indicated that the Veteran no longer wanted a hearing.  More recently, in his December 2011 Informal Hearing Presentation (IHP), the Veteran's representative observed that, in his April 2009 substantive appeal, the Veteran requested a Travel Board hearing, which did not appear to have been scheduled.  

Based on his February 2010 Hearing Election Form, it appears that the Veteran has withdrawn his request for a Board hearing.  Nevertheless, in light of the October 2011 VA Form 646 and the December 2011 IHP, as the case is being remanded, the AMC/RO should clarify whether or not the Veteran desires a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records from a civilian chiropractor (as referenced in March 1993), any therapy records (as referenced in October 1994), and any records regarding back treatment from Dr. C.S.

2.  The AMC/RO should contact the National Personnel Records Center (NPRC), the Department of the Army, the Veteran's Army Reserve Unit, and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA and to request any service treatment records from the Veteran's Reserve service which have not previously been associated with the claims file.  The AMC/RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

3.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the February 2009 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current back disorder that was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during INACDUTRA.

In providing the requested opinion, the examiner should specifically consider and address the September 1994 and October 1994 statements from Dr. C.S. (discussed above), as well as the October 1994 Physical Profile.  The examiner should also specifically consider and address the Veteran's report of a continuity of symptomatology of back problems since service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

